Citation Nr: 0024577	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  94-43 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased disability evaluation for 
retropatellar pain syndrome, right knee, to include an 
increased initial evaluation in excess of 10 percent.

2. Entitlement to an effective date earlier than January 5th, 
1999, for the assignment of a temporary total disability 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1972 to 
May 1979 and from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that it has recharacterized the issue of 
entitlement to an increased rating in order to comply with 
the recent opinion by the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court"), in Fenderson v. 
West, 12 Vet. App. 119 (1999).  In that case, the Court held, 
in pertinent part, that the RO had mistakenly treated the 
issue as one for an '[i]ncreased evaluation for service[-
]connected ... residuals of surgery to right testicle' ... rather 
than as a disagreement with the original rating award, which 
is what it was."  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a Statement of the Case.

As in Fenderson, the RO in this case has also identified the 
issue regarding the appellant's right knee disability as a 
claim for an increased disability rating, rather than as a 
disagreement with the original rating awarded for this 
condition.  However, the RO's August 1994, Statement of the 
Case, and December 1994, April 1996, September 1997, and 
February 1999, Supplemental Statements of the Case provided 
the appellant with the appropriate applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation for this 
disability.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of the initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial evaluation assigned 
to the right knee disability.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Review of the record reveals that there appears to be some 
confusion surrounding the appellant's claim for entitlement 
to an earlier effective date for the award of a 40 percent 
evaluation for postoperative cervical laminectomy, C4-5, C5-
6, and anterior diskectomy and fusion C6-7.  The 40 percent 
evaluation was originally assigned effective from December 
27th, 1993; however, in February 1999, the RO increased the 
appellant's disability evaluation to the 60 percent level, 
which is the maximum available under Code 5293 and assigned 
an effective date of December 27th, 1993.  The RO also 
assigned August 7th, 1992, the date of the appellant's 
current claim, for the effective date of the 40 percent 
evaluation.  In view of these circumstances, the appellant's 
claim for an earlier effective date for the award of a 40 
percent evaluation is deemed to have been granted.  The 
appellant consistently argued that the effective date should 
be August 7th, 1992 or later and there is no indication that 
the appellant was seeking an alternate, earlier date for the 
40 percent evaluation. 

In addition, the Board notes that service connection was 
granted for traumatic arthritis of the right knee by rating 
action dated in February 1999.  The issue was included within 
the Supplemental Statement of the Case (SSOC) issued in 
February 1999 and the appellant was notified that if he 
desired to appeal the 10 percent rating assigned for the 
traumatic arthritis of the right knee, an appeal must be 
submitted within 60 days of the SSOC.  The record does not 
reflect that an appeal of this issue has been received by the 
RO.  Although the accredited representative, in the 
Appellant's Brief dated June 22, 2000, indicated that the 10 
percent rating was inadequate, this cannot be accepted as a 
notice of disagreement with the rating because it was not 
filed a year of notice of the award of a 10 percent rating 
the rating decision and was not filed with the RO.  See 
38 C.F.R. §§ 20. 300 and 20.302(a) (1999).  Accordingly, the 
issue of entitlement to an increased disability evaluation 
for traumatic arthritis of the right knee will not be 
addressed in the following decision.  To the extent that the 
appellant wishes to claim entitlement to an increased 
disability evaluation for arthritis of the right knee, this 
matter is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1. The record reflects that since 1992 the appellant's right 
knee disability has been shown to be manifested by 
complaints of pain, give-way and limited function and is 
productive of no effusion of the joint, normal popliteal 
spaces and no ligamentous laxity.

2. On VA Fee Basis examination in April 1998, the examiner 
commented that the appellant's knee problem appears to 
have been stabilized to the point that by decreasing 
activity, a decrease in symptoms was noted.  

3. The appellant was admitted to a private hospital on 
January 5th, 1994, and underwent an anterior diskectomy and 
fusion at C6-7, with a right hip graft.

4. There is no evidence that the appellant was admitted to 
the hospital prior to January 5th, 1994.



CONCLUSIONS OF LAW

1. The schedular criteria for a disability evaluation in 
excess of 10 percent for retropatellar pain syndrome, 
right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, Diagnostic 
Code 5257 (1999).

2. The criteria for an effective date earlier than January 
5th, 1994, for a temporary total disability evaluation for 
convalescence purposes are not met.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.400(h)(2) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claim for an 
increased rating for his right knee disability as well as his 
claim for an earlier effective date for the assignment of a 
temporary total disability evaluation for convalescence 
purposes are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Furthermore, the Board finds that all relevant facts 
have been properly developed and no additional assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

I.  Increased Disability Evaluation for Retropatellar Pain 
Syndrome, Right Knee

The appellant's disability is evaluated pursuant to 38 C.F.R. 
Part 4 and VA's Schedule for Rating Disabilities.  The 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings provided therein represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The retropatellar pain syndrome, right knee, is currently 
evaluated at the 10 percent level pursuant to Diagnostic Code 
5257.  Pursuant to Code 5257, where there is a slight 
impairment of the knee manifested by recurrent subluxation or 
lateral instability, a 10 percent evaluation is warranted.  A 
moderate impairment warrants a 20 percent evaluation and a 
severe impairment warrants a 30 percent evaluation.  

After careful review and consideration of the evidence of 
record, the undersigned concludes that entitlement to an 
increased disability evaluation for the appellant's right 
knee disorder is not warranted.  In reaching this conclusion, 
particular emphasis is placed upon the findings noted within 
the objective medical evidence of record including the VA 
examination reports dated in February 1993, August 1995, May 
1997 and April 1998 as well as the private medical evidence 
dated from 1993 to 1998.  The Board further notes that in 
February 1999, the RO granted entitlement to a separate 
disability evaluation for traumatic arthritis of the right 
knee and assigned a 10 percent evaluation on the basis of 
painful and limited motion.  Accordingly, because these 
manifestations of right knee disability have been determined 
to represent a separate disability, they are not evaluated as 
part of the symptom complex of the retropatellar pain 
syndrome.

Review of the record reveals that the identified functional 
impairment attributable to the retropatellar pain syndrome 
has remained essentially constant since 1993.  In this 
regard, the Board notes that the VA examinations conducted 
over the appeal period are reflective of the level of 
impairment identified both within the VA and private 
treatment reports and serve to summarize the voluminous 
evidence which has been developed during the pendency of this 
appeal.  On examination in February 1993 there was no 
swelling, deformity or other impairment identified in the 
right knee.  In fact, the only significant abnormality at 
that time other than the x-ray evidence relating to 
arthritis, was slight limitation of flexion, which as noted 
above, is considered to be part of a separate disability.  On 
examination in August 1995, the appellant reported complaints 
of chronic pain and intermittent instability and locking.  On 
physical examination there was no swelling, deformity or 
other impairment of the knee to include subluxation or 
lateral instability.  In May 1997, examination revealed that 
the right knee was not swollen and was nontender.  On Fee 
Basis examination in April 1998, the appellant reported pain 
on movement; however, there was no effusion of the joint, the 
popliteal spaces were normal and the ligaments were intact.

When viewed in light of the criteria for an increased 
disability evaluation, the Board concludes that the evidence 
of record, as summarized above, does not reflect the presence 
of a moderate knee disability attributable to the 
retropatellar pain syndrome of the right knee under Code 
5257.  The appellant's reports and testimony regarding the 
severity of the knee disability have been considered.  
However, the objective medical findings over an extended 
period of time do not document the presence of a moderate 
right knee impairment attributable to the retropatellar pain 
syndrome.  In fact, on VA examination in April 1998, the 
examiner commented that the appellant's disability had 
stabilized to the point that by decreasing activity a 
decrease in symptoms was noted.  

Review of the remaining potentially applicable Codes fails to 
disclose any alternate provision which would allow for an 
increase in the appellant's disability rating for his right 
knee.  There is no evidence of ankylosis, semilunar cartilage 
impairment, or impairment of the tibia and fibula for 
evaluation pursuant to Codes 5256, 5258, 5259 or 5262.

In addition, the undersigned has taken the appellant's 
complaints of discomfort and pain in his knee into account in 
the assignment of the disability evaluation.  In this regard, 
consideration is given to whether an increased evaluation is 
warranted by application of the general rating criteria 
(38 C.F.R. §§ 4.40, 4.45) pertaining to pain and additional 
functional limitation imposed during flare-ups.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996); cf. DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the evidence of record does not 
document the presence of additional functional limitation of 
the knee attributable to flare-ups of the retropatellar pain 
syndrome.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Accordingly, in the absence of 
additional evidence to the contrary, the Board finds that the 
10 percent rating adequately contemplates the level of 
identified pain associated with the retropatellar pain 
syndrome.  

Accordingly, entitlement to an increased rating for 
retropatellar pain syndrome of the right knee is not 
warranted.

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

In this case, there is no basis within the evidence of record 
for referral of the case to the appropriate VA official for 
an extraschedular evaluation pursuant to 38 C.F.R. § 3.321.  

II.  Earlier Effective Date for a Temporary Total Disability 
Evaluation

The record reflects that the appellant underwent an anterior 
diskectomy and fusion at C6-7 with graft from the right hip 
in January 1994.  In August 1994, the RO assigned a temporary 
total disability evaluation for a period of convalescence 
pursuant to 38 C.F.R. § 4.30, effective from January 5th, 
1994, to March 1st, 1994.  However, the appellant argues that 
the temporary total disability evaluation should have been 
effective earlier than January 5th, 1994.  

Pursuant to 38 C.F.R. § 3.401(h)(2), the effective date for 
the assignment of a temporary total disability evaluation for 
convalescence purposes is the date of entrance into the 
hospital, after discharge from hospitalization (regular or 
release to non-bed care).  The evidence documents that the 
appellant was hospitalized on January 5th, 1994.  Although he 
has asserted that he had to take leave from work prior to 
that date as a consequence of his service-connected cervical 
spine disability, and that he should receive additional 
benefits as a result of these circumstances, in the absence 
of evidence of an earlier date of hospitalization, there is 
no provision within the above regulation, or any other 
potentially applicable regulation, to assign an earlier 
effective date for the benefits pursuant to 38 C.F.R. § 4.30.

In view of the above and the lack of any additional evidence 
to meet the criteria for the assignment of an earlier 
effective date for the temporary total disability evaluation 
based on the need for convalescence, entitlement to an 
earlier effective date is not warranted.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

